Case 1:21-cv-00790-UNA Document 1-1 Filed 05/28/21 Page 1 of 2 PagelD #: 5

Exhibit |
Case 1:21-cv-00790-UNA Document TAT A

a2) United States Patent

Watanabe et al.

UT

US 6,661,783 B1
Dec. 9, 2003

 

(10) Patent No.:
(45) Date of Patent:

 

(54) CDMA TRANSMISSION APPARATUS

(75) Inventors: Masatoshi Watanabe, Yokohama (JP);
Masaki Hayashi, Yokosuka (JP);
Osamu Kato, Yokosuka (JP)

(73) Matsushita Electric Industrial Co.,

Ltd., Osaka (JP)

Assignee:

Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
US.C. 154(b) by 0 days.

Notice:

(*)

Appl. No.: 09/264,856
Filed: Mar. 9, 1999

Foreign Application Priority Data
GP)

(SL) Inte C17 oooccccccccssssssssssssssssssvsssssvesseseeeees H04J 13/00
(52) U.S. Che coccscsssssssssssesvesvesssssvsssesveeee 370/335; 370/342

(58) Field of Search ......ccccscsssssesssesseeeeeen 370/320, 335,
370/342, 441, 474, 208, 209

. 10, 1998 10-078316

(56) References Cited

U.S. PATENT DOCUMENTS

10/1991 Gilhousen et al.
10/1993 Gilhousen et al.
11/1993 Gilhousen et al.

5,056,109 A
5,257,283 A
5,265,119 A

102 BASE STATION

  
    
 

 

 

   
 
 

 

 

 

 

 

5,692,015 A 11/1997 Higashi et al.

5,719,898 A 2/1998 Davidovici et al.

5,963,548 A * 10/1999) Virtanen ......c.ceeeeeee 370/335
6,031,827 A * 2/2000 Rikkinen et al. ........... 370/330
6,377,817 Bl * 4/2002 Hakaste et al... 455/553

FOREIGN PATENT DOCUMENTS

JP 4-502841 5/1992

* cited by examiner

Primary Examiner—Kenneth Vanderpuye
(74) Attorney, Agent, or Firm—Greenblum & Bernstein,
P.L.C.

(57) ABSTRACT

During asymmetric communications using only the uplink,
frame configuration section 109 transmits a signal made up
of only pilot signals and transmission power control bits
assembled into frames. The transmission power control
method is the same as that for normal communications. In
this case, since signals transmitted on the downlink are only
pilot signals and transmission power control bits, it is
possible to reduce the transmission rate considerably and
transmit signals with its transmission power reduced by
transmission signal amplitude control section 111. In this
case, a long hierarchic orthogonal type spreading code is set
as the spreading code used by spreader 110.

10 Claims, 8 Drawing Sheets

MOBILE STATION

 

 

 

 

 

 

 

 

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fad APPARATUS APPARATUS
PILOT FROM TRANSMISSION
SIGNAL \ SECTION FOR OTHER
GEWERA MOBILE STATIONS
105 106 108 109-114-120 19
7 A - _!
FRAME TRANSHTSS TOR TRANS TRANS | |TRANSHISSION) Tay
TRANS | ewco | | conFicu | |SPREA SIGNAL -WISSION -WiSSION |, | BASEBAND [oy cSyon
“MISSION : Ls} AMPLITUDE - | ore [*] processinc (7
pata | PERT | RATION |“) DER) Y “control | {gz RF seer iON seer ion DATA
SECTION ae SECTION
t
SPREADING CODE| sp sucwics joy
DETERMINATION [eT oy
SECTION |
lod ig (12
TRANSMISSION) [RECEPTION
' power =|] SIR
CONTROL BIT [*] MEASURING
GENERATOR | | INSTRUMENT
RECEPT1ON RECEPTION
CORRE RECEIVED
RECEIVED «——-| DECODER CORRELATOR RFC RF Sra P{ DECODER | 0,
DATA SECTION SECTION
ny cC ‘ Gm ~
Fi ay T10 115 i16 i7

TO RECEPTION PROCESSING
SECTION FOR OTHER MOBILE

STATIONS
